Citation Nr: 0829844	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1960 
to February 1964.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and 
tinnitus was denied by unappealed April 2004 and March 2005 
rating decisions.  

2.  Evidence associated with the claims file since the 
unappealed March 2005 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim to reopen, a 
November 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006) (holding that VA must notify the veteran that 
a disability rating and an effective date will be assigned if 
the claim of service connection is granted).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Nevertheless, VA has a duty, in order to assist claimants, to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA medical treatment records, VA 
examination reports, and identified private medical records 
are associated with the claims file.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In an April 2004 rating decision, the RO denied service 
connection for a bilateral hearing loss and tinnitus because 
the disabilities were not incurred in or caused by active 
service.  The veteran did not perfect an appeal regarding 
that rating decision.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2007).  In a March 2005 rating decision, the RO 
again denied service connection for bilateral hearing loss 
and tinnitus because the disabilities were not incurred in or 
caused by active service.  The veteran did not file a notice 
of disagreement.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In September 2006, the veteran filed a claim to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  In a January 2007 
rating decision, the RO did not find new and material 
evidence to reopen the veteran's claims because the evidence 
submitted did not raise a reasonable possibility of 
substantiating the claims.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Such a determination, however, is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the March 2005 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claims for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the March 2005 rating 
decision included the veteran's service personnel records, 
which indicate that the veteran served as a rifleman, 
helicopter mechanic, and crew chief, and that he received the 
Combat Aircrew Insignia with 2 stars.  The veteran's service 
treatment records were negative for bilateral hearing loss or 
tinnitus and contained no audiological testing.  Also of 
record were VA medical records from April 1998, October 1998, 
and April 1999 that assessed tinnitus.  In a July 2004 
private medical record, a social worker assessed bilateral 
hearing loss and tinnitus, due to noise exposure in Vietnam.  
In a September 2004 VA record, the veteran reported current 
constant tinnitus and that he had noticed hearing problems 
about 6 years prior.  Upon examination, there was bilateral 
hearing loss.  In a January 2005 VA audiological examination, 
the veteran reported that during service he was a helicopter 
crew chief and had inservice noise exposure from helicopter 
engines and gunfire.  He denied any civilian noise exposure, 
although he hunted, and reported that his bilateral constant 
tinnitus began 30 years prior.  Upon examination, there was 
bilateral hearing loss.

Evidence submitted after the March 2005 rating decision 
consists of lay statements.  In December 2006 and July 2007 
lay statements and his April 2007 notice of disagreement, the 
veteran stated that he had inservice noise exposure from 
helicopter engines and artillery fire.  He stated that he had 
no hearing loss or tinnitus prior to service, that he did not 
use hearing protection during service, and that he was not 
given a hearing exam prior to service discharge.  In a March 
2007 lay statement, the veteran's wife since 1980 stated that 
the veteran did not have hearing loss or tinnitus prior to 
service entrance and that he had complained about both since 
service discharge.  In a May 2007 lay statement, a service 
member who served with the veteran stated that they were 
exposed to helicopter engine and gun fire noise during 
service and that the veteran had no hearing loss prior to 
service, but had current hearing loss and tinnitus.  In 
another May 2007 lay statement, a service member who had been 
discharged from the same place that the veteran was, stated 
that neither of them was given a hearing exam prior to 
service discharge. 

The evidence of record does not support a finding that new 
and material evidence has been submitted to reopen the 
veteran's claims.  The evidence of record after the March 
2005 rating decision is new because it was not previously 
before the RO.  38 C.F.R. § 3.156(a).  But the newly 
submitted evidence of record is not material.  The service 
connection claims were originally denied and then not 
reopened because the evidence did demonstrate a relationship 
between bilateral hearing loss and tinnitus and active 
service.  The newly submitted lay statements are duplicative 
and cumulative because they address inservice noise exposure 
and current hearing loss and tinnitus.  The lay statements do 
not relate to an unestablished fact necessary to substantiate 
the claims, here, a relationship between the disabilities and 
active service.  The newly submitted evidence thus does not 
raise a reasonable possibility of substantiating the claims 
and is not material.  38 C.F.R. § 3.156(a).  Accordingly, 
there is no new and material evidence and the veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus are not reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   




ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


